ORMOND, J.
Real estate held by a partnership for part-. nership purposes, is as between the partners themselves and their creditors, considered and held as mere personalty; but whether it is to be so treated upon the death of one of the partners, and the right to vest in the surviving partner, or whether to give it that effect there must not be an agreement between the-partners, by which the land is to be considered as stock, and thus be converted into personalty, appears to be considered a doubtful question at this day in England. [See Thornton v. Dixon, 3 Bro. C. C. 199, where the latter was held to be the true rule, and the note of Mr. Belt; also Story on Partnership, 128; Gow on Part. 54; Fereday v. Wightwick, 1 Russel & M. 45; Broom v. Broom, 3 M. & K. 443; Phillips v. Phillips, 1 M. & K. 049.]
The facts proved in this case, however, place it beyond the pale of this controversy. It appears from the evidence that the lands were purchased with the funds of the partnership, for the purpose of sale, to pay the debts of the firm, and were partially improved to enhance their value and give them a ready sale. The effect of this agreement is, that the land must be considered as a part of the stock in trade, and is thereby converted into personalty, and as such, belongs to the surviving partner to enable him to pay the debts of the firm.
It can malee no difference whatever that the land was entered in the name of the deceased partner — the heirs will, in a court of equity, be considered as trustees of the surviving partner. Let the decree of the chancellor be affirmed.